ORDER

PER CURIAM.
Appellant, Robert L. Long, appeals from a decree of dissolution entered by the Circuit Court of St. Louis County dissolving his marriage to respondent, Muriel L. Long. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm *237the circuit court’s order pursuant to Rule 84.16(b).